Citation Nr: 0606223	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sinusitis.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for residuals of a back 
injury, to include degenerative joint disease.

4.  Entitlement to service connection for shortening of the 
left lower extremity.

5.  Entitlement to service connection for a bilateral hip 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1937 to November 
1938, from January 1940 to August 1945, from December 1945 to 
April 1947, and from October 1948 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in November 2003. 
At that time the Board determined that new and material 
evidence had been received to reopen the claims of service 
connection for residuals of a back injury, to include 
degenerative joint disease; shortening of the left lower 
extremity; and a bilateral hip disorder. Those issues, along 
with whether new and material evidence has been received to 
reopen the claims of service connection for sinusitis and 
hypertension, were then remanded to the RO for procedural due 
process purposes and to obtain additional clinical 
information.  

In February 2006, the Board granted a motion to have the 
veteran's appeal advanced on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2005).




FINDINGS OF FACT

1.  The veteran served in combat in World War II.

2.  A rating decision dated in February 1993 denied service 
connection for hypertension and sinusitis; that rating is the 
last final disallowance for those claims.

3.  Evidence received since the February 1993 final rating 
denial of service connection for hypertension and sinusitis, 
is cumulative and redundant, and not so significant that it 
must be considered in order to fairly decide the merits of 
the denied claims.    

4.  The veteran sustained a concussion injury to the back 
during service; however, a chronic back disorder is not shown 
during service or to a compensable degree within one year 
after service, and overall, there is no competent medical 
evidence that establishes an etiological link or relationship 
between the veteran's current back disorder and service.    

5.  Shortening of the left lower extremity is not shown 
during service, and overall there is no competent medical 
evidence that establishes an etiological relationship or link 
between current left lower extremity shortening and service.  

6.  A bilateral hip disorder is not shown during service or 
to a compensable degree within one year after service, and 
overall, there is no competent medical evidence that 
establishes an etiological link or relationship between the 
veteran's current bilateral hip disorder and service.


CONCLUSIONS OF LAW

1. The February 1993 rating decision which denied entitlement 
to service connection for hypertension and sinusitis is 
final. 38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the February 1993 rating decision 
denying service connection for hypertension and sinusitis is 
not new and material to reopen the claims. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Residuals of a back injury, to include degenerative joint 
disease, and a bilateral hip disorder were not incurred in or 
aggravated by service; nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005). 

4.  Shortening of the left lower extremity was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his or her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Notice must inform a claimant of (1) any information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his or her possession.  

The original rating decision on appeal was adjudicated in 
February 2001.  In its November 2003 remand, the Board 
discussed the evidence then of record and directed further 
development towards substantiation of the claims - the 
veteran was clearly advised of the evidentiary state of the 
record and how it did not then support a grant of entitlement 
to the benefits sought.  Subsequent to the remand by the 
Board, in April 2004 the veteran was furnished notice 
complying with the notice requirements for his claims on 
appeal. The lack of any pre-decisional notice is not 
prejudicial. Sufficient notice was provided by the RO prior 
to the re-transfer and re-certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
have alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA and private 
medical records that have been identified on the veteran's 
behalf.  It has been raised on the veteran's behalf that 
additional clinical evidence is necessary in order to 
determine the etiology of the veteran's several medical 
disorders.  However, the veteran has been afforded VA 
examinations in August 1999 and June 2005, accompanied by 
review of his claims folder, and with a view towards 
resolution of the specific issues under consideration.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) ((Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")); Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).


The Board concludes that the overall medical information of 
record is sufficient for disposition of the veteran's claims.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
in not prejudicial to the veteran.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 4.7.   


I.  New and Material Evidence to Reopen the Claims of Service 
Connection for Hypertension and Sinusitis

In a February 1993 rating decision, service connection for 
hypertension and sinusitis disorders was denied. The veteran 
was notified of the decision in March 1993. 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, and the February 
1993 rating decision is considered final. However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5108.

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were amended. See 66 Fed. Reg. 45620- 45632 
(August 29, 2001). However, the amended version is only 
applicable to claims filed on or after August 29, 2001. The 
change in the regulation therefore does not impact the 
present case since the veteran's request to reopen his claims 
was received in August 2000.


When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge. However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim. 
Martinez v. Brown, 6 Vet. App. 462 (1994). Further, in order 
to reopen a claim there must be new and material evidence 
presented or secured "since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits." Evans v. Brown, 
9 Vet. App. 273, 285 (1996), overruled on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Turning to the record, as indicated, the veteran's claims of 
service connection for hypertension and sinusitis were 
initially denied in the final February 1993 rating decision.  
That rating decision considered the veteran's service medical 
records which revealed several borderline blood pressure 
readings without treatment or a diagnosis of hypertension, 
and are absent for any findings, treatment, or diagnoses 
specifically referable to sinusitis. Post service medical 
evidence of sinusitis and hypertension is first shown in 
private and VA clinical records many years after the 
veteran's last period of military service. It was determined 
in the February 1993 rating decision, that the hypertension 
and sinusitis conditions developed more than a year after 
discharge, and were not shown to have been incurred or 
aggravated by military service.          



Since the February 1993 final denials of service connection 
for hypertension and sinusitis, additional evidence has been 
received. However, the evidence received primarily consists 
of previously considered service medical records, post 
service medical records, along with private and VA clinical 
records from the recent past revealing treatment for 
unrelated medical disorders.  Such records are plainly not 
material.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  
    
Upon careful review of the record, the Board finds no new and 
material evidence to reopen the veteran's claims of service 
connection for hypertension and sinusitis. Some of the 
additional medical data has been previously considered and 
the remainder of the evidence refers to unrelated physical 
problems. The records are silent as to the veteran's history 
of military service, any associated hypertension or sinusitis 
disorder sustained therein or that hypertension was shown 
within one year of service, such  that the latter may be 
subject to a grant of service connection as a chronic 
disorder which is   presumptively linked to military service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The records also do not provide any 
relationship or nexus between the veteran's current 
hypertension or sinusitis, if any, and service. In that 
respect, the records do not bear directly and substantially 
on the matters at issue.

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation. 38 
C.F.R. § 3.156(a). Therefore, the claims of service 
connection for hypertension and sinusitis are not reopened.






II.  Service Connection for Residuals of a Back Injury, to 
Include Degenerative Joint Disease

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service medical records reveal that in December 
1944 while in combat during World War II, the veteran 
sustained a blast concussion injury to the lumbar spine when 
an artillery shell exploded.  Service records report 
continued back complaints.  X-rays of the back revealed no 
abnormalities.  By February 1945 it was reported that the 
veteran's complaints did not have an organic basis. An August 
1945 discharge physical examination report revealed that 
there was no disability associated with the December 1944 
concussion injury. A service re-enlistment physical 
examination report dated in December 1945, indicated that 
there were no sequelae or residuals from the concussion 
injury that the veteran sustained in 1944.

Service medical examination reports through January 1959 
reveal no abnormalities or findings referable to the back.  A 
service medical entry dated in March 1960 shows that the 
veteran sustained a back injury while bending over, and he 
received treatment for recurrent lumbosacral strain in May 
and July 1960.  The remainder of the veteran's service 
medical records, including his March 1961 retirement physical 
examination report, are negative for any findings, 
complaints, treatment or abnormalities regarding the back or 
lumbar spine.  

Postservice clinical records beginning in May 1963, report 
the veteran's service history of an injury that he sustained 
to the low back and left leg, with "troubles" since then. 
It was reported that the veteran had right sacroiliac pain 
and scoliosis.  Clinical records through the 1980's reveal 
ongoing treatment for low back symptoms and lumbosacral 
strain, with a medical history of a service injury. Arthritis 
of the lumbar spine and scoliosis were reported in March 
1980. A VA X-ray in December 1992 revealed significant disc 
space narrowing of the lumbar spine. In a July 1999 statement 
a private physician opined that the veteran's hip arthritis 
was not related to his service connected back disorder.    

A VA medical examination of the veteran's back was performed 
in August 1999.  The examiner reported review of the 
veteran's medical records, and his medical history of a 
concussion injury he sustained in 1944.  The veteran also 
reported a history of back treatment with a chiropractor 
beginning in 1961. The pertinent diagnoses were idiopathic 
thoracolumbar scoliosis, degenerative arthritis lumbar spine, 
degenerative discopathy lumbar spine, degenerative disease 
lumbar facets.  Shipwash, supra; see generally Lathan v. 
Brown, 7 Vet. App. 359, 361 (1995) (citing to DORLAND'S 
MEDICAL DICTIONARY 815 (27th ed. 1988) to define the term 
idiopathic as meaning unknown causation).

However, the examiner opined that the veteran's back disorder 
was not related to the lumbar concussion blast he sustained 
in service, since examination reports following the injury 
did not indicate a longstanding process of recovery or 
sequelae related to the concussion.  

In a June 2001 statement, a private chiropractor reported 
that the veteran had received treatment for low back, left 
hip, and leg pain diagnosed as chronic subluxation 5th lumbar 
vertebra, and chronic sciatic neuralgia from 1962 to 1966.

At a June 2005 VA medical examination of the spine, it was 
reported by the examiner that the veteran's claims folder had 
been reviewed.  The diagnoses included chronic low back pain, 
degenerative joint disease multiple sites including 
lumbosacral spine, congenital scoliosis. The examiner opined 
that without conjecture he could not state that all the 
veteran's discomfort was related to scoliosis that he had as 
a child.  He indicated that the veteran's back injuries in 
1944 and 1993 may have caused some discomfort and development 
of some arthritis.  It was stated that the veteran developed 
arthritis as an aging process, and he could not state without 
pure conjecture that it was at all related to the military 
experience.  
         
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The record clearly establishes that the veteran sustained a 
concussion injury to the back while in combat during World 
War II.  Under 38 U.S.C.A § 1154(b):

In the case of any veteran who engaged in combat with 
the enemy in active service with the military, naval, or 
air organization of the United States during a period of 
war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding 
the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence 
to the contrary.  The reasons for granting or denying 
service connection in each case shall be recorded in 
full.  

38 U.S.C.A. 1154(b).  

However, the provisions of 38 U.S.C.A § 1154(b) do not 
obviate the need to establish chronicity of a disorder or 
competent medical evidence towards establishment of the nexus 
between the in-service event and the current diagnosis.  

To establish chronic disease in service, sufficient 
observation to establish chronicity at the time is necessary.  
38 C.F.R. § 3.303.  It is noteworthy that service medical and 
physical examination records directly subsequent to the 
period of treatment for the concussion injury are absent for 
any sequelae or findings that show or indicate chronic low 
back pathology.  During a subsequent period of service, a 
separate back injury was reported with recurrent treatment 
for back complaints overall several months. However, 
following the injury, service medical and physical 
examination records, including the veteran's retirement 
physical examination report, are absent for any further 
complaints, findings, or treatment referable to the back.  A 
private clinician has indicated that the veteran received 
medical treatment apparently for low back symptoms in 1962, 
yet there are no clinical records earlier than mid 1963 which 
confirm treatment.

Further with regard to continuity, it is noteworthy that 
after his retirement from active military duty, the veteran 
was self-employed in the brick-laying industry for what has 
been reported to be a term of 25 years.  See December 1992 VA 
medical record; January 1999 statement by veteran; August 
1999 VA examination.  

Based on the lack of back treatment or symptoms immediately 
following service, it must be concluded that a continuity of 
symptomatology is not shown.  Also, medical evidence of 
arthritis of the lumbar spine is first shown many years after 
the veteran's period of military service.  It has not been 
asserted nor is there medical evidence of scoliosis or 
treatment of back problems related to scoliosis during the 
veteran's military service.  Scoliosis is generally 
considered a developmental disease which is not a disease or 
injury within the meaning of applicable legislation 
(38 C.F.R. § 3.303(c), which excludes congenital defects from 
consideration for service connection: "congenital or 
developmental defects, . . . are not diseases or injuries 
within the meaning of applicable legislation."  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A preservice scoliosis 
is not shown, scoliosis is not shown during service or by 
service X-rays, nor has it been clinically attributed to the 
veteran's service, necessitating consideration of service 
connection on an aggravation basis. See 38 C.F.R. § 3.306.       

Medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability is a necessary 
component of service connection. A private physician opining 
on another medical condition has reported, seemingly in 
passing, that the veteran's back condition was service 
connected. See letters of N.K.A., M.D., dated July 1998 and 
June 2001.  However, the law provides that a bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner is not competent medical 
evidence. LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
examiner's statement is not supported by any rationale or 
findings, and it is not considered probative as it is silent 
as to the lack of any comment upon the veteran's post-World 
War II medical history or the fact that the veteran worked 
for 25 years as a bricklayer after service.  

While a VA clinician in 2005 declined to opine on the matter 
indicating it would be conjectural, in 1999 a VA clinician 
specifically opined, with supporting rationale, that the 
veteran's back pathology was not related to the service 
injury. The Board finds that the 1999 opinion is highly 
probative, viz. the opinion of Dr. N.K.A., as it was based 
upon a comprehensive review of the veteran's claims folder.  


The veteran has maintained that his back disorder is the 
result of the concussion injury that he sustained during 
service. However, the veteran is a layperson and as such, he 
is not competent to testify to a medical diagnosis or 
etiology. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Based on the foregoing, the Board finds 
that the weight of the evidence is against the veteran's 
claim. The veteran sustained a concussion injury to the back 
during service; however, a chronic back disorder is not shown 
during service or to a compensable degree within one year 
after service, and overall, there is no competent medical 
evidence that establishes an etiological link or relationship 
between the veteran's current back disorder and an incident 
of service. 

Service connection for residuals of a back injury, to include 
degenerative joint disease is therefore not warranted.


III.  Shortening of the Left Lower Extremity

Service medical records refer to a left limp the veteran had 
during treatment for a concussion injury to the back 
sustained in January 1945. Later it was reported that there 
was not a sufficient clinical, organic basis to explain the 
limp. An enlistment physical examination report in December 
1945 reported a history of a concussion injury and partial 
paralysis of the left leg with no sequelae or residuals.  

The veteran's service medical records, including his service 
retirement physical examination, are absent for any 
complaints, findings, or treatment referable to a shortened 
left extremity.

Post-service clinical records reveal a clinical report of 
scoliosis in May 1963.  In a March 1980 private clinical 
entry it was reported that the veteran had a scoliosis convex 
to the right that demonstrated a shortness on the left side.  
The veteran was subsequently afforded a 1/4 inch heel lift on 
the left to compensate the discrepancy.

In July 1998 and 1999 statements, a private physician 
indicated that the veteran had undergone a bilateral hip 
replacement, and that he came with a leg length discrepancy 
that was secondary to an injury sustained in World War II 
that caused him to have a short left leg.  

At a VA medical examination of the left leg in August 1999, 
it was reported that the veteran's medical records were 
examined. Shipwash, supra.  His service medical history was 
reported.  Following a physical examination the pertinent 
diagnosis was left leg condition, short left lower extremity, 
developmental, 1/2 inch. The examiner opined that the veteran's 
left leg condition or leg length discrepancy was 
developmental, and associated with his scoliosis which had 
all the findings of a developmental or acquired spinal 
curvature that most likely dated back to adolescence.   

In a June 2000 statement, a private physician reported that 
the veteran had sustained an injury in World War II to his 
left lower extremity that caused his left lower extremity to 
be shorter than his right lower extremity.  

In June 2001 a private physician reported that the veteran 
had received treatment for left leg and hip pain apparently 
from 1962 to 1966. The diagnosis referred to sciatic 
neuralgia of the left leg.  Left lower extremity shortening 
was not reported.     

In a June 2005 VA medical examination of the spine, it was 
stated in the veteran's medical history that his left leg 
shortness was secondary to scoliosis.  

Analysis

A review of the record reveals that while a limp was reported 
in conjunction with the concussion injury the veteran 
sustained during service, the evidence does not support a 
finding that the limp was associated with left leg 
shortening. No further medical evidence of a limp was 
reported in service.  The veteran's service medical records 
are absent for any complaints, findings or treatment 
referable to left leg shortening.  Left leg shortening was 
first shown many years after the veteran's period of military 
service. 

Dr. N.K.A. attributed the veteran's current left leg 
shortening to the concussion injury he sustained during 
service.  However, for the reasons that were reviewed above 
with regard to the veteran's claimed back disorder, the 
private medical opinion offered was based entirely on the 
veteran's reported medical history. A mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality. 
LeShore, supra.  Further, the private medical opinion is not 
supported by any rationale, and there is no indication from 
the record that the clinician had the availability of the 
veteran's claims folder and the entire evidentiary data in 
rendering the opinion.  It must also be pointed out that both 
private and VA clinicians have stated that the veteran's left 
leg shortening is most likely the result of scoliosis.  It is 
noted though that the veteran's scoliosis is not a service 
connected disability, necessitating consideration of left leg 
shortening on a secondary basis. 38 C.F.R. § 3.310 (a). 
Scoliosis has not been clinically associated with the 
veteran's period of military service.  Competent medical 
evidence that establishes and etiological relationship or 
link between the veteran's left lower extremity shortening 
and service is not shown.  Also, the veteran as a layperson 
is not competent to testify to a medical diagnosis or 
etiology. Espiritu, supra. 

Based on the foregoing, the Board concludes that shortening 
of the left lower extremity is not shown during service, and 
overall there is no competent medical evidence that 
establishes an etiological relationship or link between 
current left lower extremity shortening and an incident of 
service.  The weight of the evidence is against the veteran's 
claim. 

Service connection for left lower extremity shortening is not 
warranted.   
  


IV.  Service Connection for a Bilateral Hip Disorder

The veteran's service medical records, including the medical 
records regarding a concussion injury to the back that he 
sustained in December 1944, as well as his retirement 
physical examination records, are entirely absent for any 
complaints, findings, or treatment referable to a hip 
disorder.    

A private clinical record dated in March 1980 reveals the 
veteran's complaint of right hip pain, clinically attributed 
to lumbosacral strain.  

A statement from a private physician dated in July 1998 
reported that the veteran had had a bilateral total hip 
replacement in the previous year. It was indicated that his 
leg length discrepancy had contributed to his hip arthritis. 
In a July 1999 statement the physician stated that the 
veteran's hip arthritis was not related to his service 
connected back condition.

In August 1999 a VA medical examination of the bilateral hips 
was performed.  The examiner reported reviewing the veteran's 
medical records.  It was reported that the veteran had had 
right hip replacement in 1996, and left hip replacement in 
1998.  The pertinent diagnosis was bilateral hip replacement, 
remote.  The physician opined that the bilateral hip 
replacements were not related to the veteran's back condition 
or the concussion injury the veteran experienced in the 
military service.  

In a June 2000 statement, a private physician reported that 
the veteran sustained an injury in World War II to his left 
lower extremity that caused his left lower extremity to be 
shorter than his right lower extremity.  It was reported that 
it was as likely as not that the arthritis he developed in 
his hips was related to the injury sustained in service.    

In a June 2001 statement, a private chiropractor reported 
that the veteran was a patient from 1962 to 1966 who was 
treated for complaints of left hip and leg pain.  The 
diagnosis was sciatic neuralgia, left hip and leg, chronic, 
recurrent.  In a June 2001 statement, a private physician 
sated that the veteran's leg length discrepancy possibly 
contributed to his hip arthritis.        

The veteran's service medical records are entirely absent for 
any complaints, findings, or treatment referable to a 
disorder of the hips. Further, arthritis of the hips or hip 
is not shown during service or to a compensable degree within 
one year after service. The postservice medical record 
includes a 2001 statement from a clinician reporting that the 
veteran was treated for hip pain in 1962; however, the pain 
was reportedly associated with sciatic neuralgia rather than 
any hip disorder. The first medical evidence of a hip 
disorder and bilateral hip arthroplasties is not shown until 
many years after the veteran's military service.  

The medical evidence also includes a statement from a private 
physician who has opined that the veteran sustained a left 
lower extremity injury during service that caused left lower 
leg shortening and resultant arthritis of the hips. It is 
noted that there is no indication that the physician had the 
opportunity to review the entire medical evidence in the 
claims folder, and it is apparent that the opinion was based 
solely on a medical history as related by the veteran.  
Further, left lower extremity shortening is not a service 
connected disability and there is no competent medical 
evidence to support such an assertion.  Moreover, VA 
clinicians who have had the opportunity to review the entire 
record have opined that the veteran's bilateral hip disorder 
and replacements are not related to the concussion injury the 
veteran sustained in service.  Here, the VA medical evidence 
is more persuasive. 

A bilateral hip disorder is not shown during service or to a 
compensable degree within one year after service, and 
overall, there is no competent medical evidence that 
establishes an etiological link or relationship between the 
veteran's current bilateral hip disorder and an incident of 
service.

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
weight of the evidence is against the veteran's claim, and 
service connection for a bilateral hip disorder is not 
warranted. 



 
ORDER

The veteran's claims of entitlement to service connection for 
hypertension and sinusitis have not been reopened.

Service connection for residuals of a back injury, to include 
degenerative joint disease is denied.

Service connection for shortening of the left lower extremity 
is denied.

Service connection for a bilateral hip disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


